Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 06/30/2022 has been entered and carefully considered.
Claims 1, 2, 6, 10, 11, 13, 17, and 20-23 have been amended.
Response to Arguments
Applicant’s arguments filed on 06/30/2022, with respect to claims 1-25 have been fully considered and are persuasive. The 35 U.S.C. 101 rejection of claims 1-25 has been withdrawn.
Reasons for Allowance
Claims 1-25 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1,  10, and 20 are allowable over the prior art of record because none of the prior art teach determine, by the processor based on characterizing respective incidents associated with each respective incident report, a respective incident signature for each incident report within the plurality of incident reports, the respective incident signature comprising a plurality of respective characteristics of the respective incident report; receive, by the processor subsequent to the accumulation time duration, a subject incident report indicating a subject incident that occurred at a subject time; determine, by the processor for the subject incident report, a subject incident signature comprising a plurality of respective characteristics of the subject incident report; identify, by the processor, a plurality of similar incident reports in the plurality of incident reports that each has incident signatures similar to the subject incident signature; determine, by the processor, a composite estimated number of affected customers for the subject incident based on the respective associated numbers of affected customers for each respective similar incident report in the plurality of similar incident reports; and adjust, by the processor, an initial estimate of customers affected by the subject incident based on the composite estimated number of affected customers to determine an adjusted estimate of customers affected by the subject incident. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.

Claims 2-9, 11-19, and 21-25 are considered allowable based on their respective dependence on allowed claims 1, 10, and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN H LE/Primary Examiner, Art Unit 2862